Citation Nr: 1811104	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-10 803A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for allergic rhinitis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1980 to September 1980, April 2004 to September 2004, October 2004 to September 2005, and May 2007 to September 2007.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, District of Columbia.  Jurisdiction is now with the Regional Office (RO) in St. Petersburg, Florida.

The Veteran requested a hearing on his April 2014 VA Form 9.  Subsequent correspondence received by VA in October 2015 indicated the Veteran withdrew his request for a hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is service connected for seasonal allergic rhinitis, rated as noncompensable (zero percent) under Diagnostic Code (DC) 6522 for allergic or vasomotor rhinitis.  He seeks a compensable rating for his service-connected allergic rhinitis.  He contends that the current severity of his disability warrants an increased evaluation.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claim can be adjudicated on the merits.

The Veteran last underwent VA examination approximately 7 years ago in February 2011.  He contends that his rhinitis disability is not "seasonal" but "chronic" as he is on continuous medication, and he alleges obstruction and difficulty breathing.  He also noted that his rhinitis causes headaches and itchy eyes, ears and throat.  See the Veteran's statement in support of claim received by VA in February 2012.  The Veteran also indicated that he believes his chronic rhinitis should be evaluated as chronic sinusitis, as his current symptoms have been diagnosed as chronic sinusitis (DC 6510).  See Form 9 received in April 2014.  In a February 2018 appellate brief, the Veteran's representative noted that his disabilities have worsened since his last examination and that the evidence of record does not adequately show the current severity of his disability.  The Veteran requested a new VA examination.  Given these allegations of worsening symptoms, the Board believes an updated VA examination is necessary before the question as to whether a higher rating is warranted can be decided.

While on remand, outstanding VA treatment records should be obtained, including records dated from August 2017 to the present.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran an opportunity to identify any outstanding private or VA treatment records relevant to his increased rating claim for allergic rhinitis.  After obtaining necessary authorization from the Veteran, all outstanding records should be obtained, to include all VA treatment records from August 2017 to the present.

2. Schedule the Veteran a VA examination with an appropriate examiner to assess the current severity of his allergic rhinitis.  The claims file should be sent to, and reviewed by the examiner.

The examiner must also discuss the Veteran's following contentions:
       
* He alleges that he now has chronic rhinitis, not seasonal rhinitis, as he has been on continuous medication. 
* He reports obstruction, difficulty breathing, headaches and itchy eyes, ears and throat.
* He alleges that his rhinitis disability is analogous to chronic sinusitis, as his current symptoms have been recently diagnosed as chronic sinusitis.

All opinions must be supported by a clear rationale.

3. After completing the above actions, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




